Exhibit 10.54

Grantee Name:                         

ICT GROUP, INC.

2006 NON-EMPLOYEE DIRECTORS PLAN

RESTRICTED STOCK UNIT

ANNUAL GRANT LETTER

Date of Grant:                         

ICT Group, Inc. (the “Company”) has adopted the ICT Group, Inc. 2006
Non-Employee Directors Plan (the “Plan”), which provides for grants, including
but not limited to initial and annual grants, to non-employee members of the
Board of Directors (“Non-Employee Directors”) of stock awards in the form of
restricted stock units with respect to shares of the Company’s common stock, par
value $.01 (the “Common Stock”). This Grant Letter evidences the grant of
restricted stock units to                          (the “Grantee”), a
Non-Employee Director, in accordance with the terms of the Plan. Capitalized
terms used and not otherwise defined in this Grant Letter are used herein as
defined in the Plan.

 

1. Grant and Acceptance of RSUs.

Subject to the terms and conditions set forth in this Grant Letter, the Company
hereby grants to the Grantee effective as of the date of grant first stated
above (the “Date of Grant”),                          restricted stock units
(“RSUs”) under the Plan. The Grantee accepts the RSUs and agrees to be bound by
the terms and conditions of this Grant Letter and the Plan with respect to the
grant.

 

2. RSU Account.

Each RSU represents one hypothetical share of Company Common Stock, and not an
actual share of Stock. The Company shall establish and maintain a RSU account,
as a bookkeeping account on its records, for the Grantee and shall record in
such account the number of RSUs awarded to the Grantee. No shares of stock shall
be issued to the Grantee at the time the grant is made, and the Grantee shall
not be, nor have any of the rights or privileges of, a shareholder of the
Company, or the right to vote, with respect to any RSUs recorded in the account.
The Grantee shall not have any interest in any fund or specific assets of the
Company by reason of this grant or the RSU account established for the Grantee.

 

3. Vesting.

The RSUs shall be subject to forfeiture until the restrictions on the RSUs
lapse. The restrictions on the RSUs shall lapse, and the RSUs shall be payable
with respect to 50% of the RSUs on the first anniversary of the Date of Grant
and shall be payable with respect to the remaining 50% of the RSUs on the second
anniversary of the Date of Grant, provided the Grantee continues to provide
service to the Company from the Date of Grant until the applicable vesting date.
The lapse of restrictions on the RSUs shall be cumulative, but shall not exceed
100% of the RSUs. If the foregoing schedule would produce fractional RSUs, the
number of RSUs on which the restrictions lapse shall be rounded down to the
nearest whole RSU.



--------------------------------------------------------------------------------

4. Distribution.

Unless an election is made pursuant to Section 5 below, when the restrictions on
RSUs lapse in accordance with Section 3 above (the “Redemption Date”), the
Grantee shall receive payment with respect to such RSUs in the form of shares of
Common Stock of the Company, as soon as practicable after the Redemption Date,
and in no event, later than 2 1/2 months after the end of the calendar year in
which the Redemption Date occurs.

 

5. Deferrals.

The Grantee may make an election to defer redemption of any of the vested RSUs
to a date that occurs after the applicable Redemption Date (the “Deferred Date”)
by completing a deferral election form provided to the Grantee by the Committee,
in such form as the Committee may prescribe or subsequently modify to comply
with the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). Any such election shall be made by such date as the
Committee may prescribe, consistent with section 409A of the Code and the
regulations thereunder. Failure to make an effective election by the date
prescribed by the Committee will preclude a Grantee from making a deferral, and
result in a distribution in accordance with Section 4.

The Grantee may make a subsequent election to redefer distribution of any vested
RSUs to a later date (the “Subsequent Deferred Date”) by completing a deferral
election form provided to the Grantee by the Committee, in such form as the
Committee may prescribe or subsequently modify to comply with the requirements
of section 409A of the Code; provided that, (a) the subsequent election must be
made at least twelve months prior to the date on which the first scheduled
distribution was to occur, (b) the subsequent election may not take effect until
at least twelve (12) months after the date on which the election is made, and
(c) the first distribution with respect to which such election is made must be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made. The Committee may prescribe limitations with
respect to subsequent elections under this Section 5 as it deems necessary or
appropriate, subject to the requirements of Section 409A of the Code.

 

6. Termination of RSUs.

If the Grantee’s service with the Company terminates for any reason before the
restrictions on the RSUs lapse, any RSUs for which the restrictions have not
lapsed shall automatically terminate and shall be forfeited as of the date of
the Grantee’s termination of service. No payment shall be made with respect to
any RSUs that terminate as described in this Section 6.

 

7. Payment of RSUs.

If and when the restrictions on the RSUs lapse (or, if later, upon the Deferred
Date or Subsequent Deferred Date) the Company will issue to the Grantee one
share of Company



--------------------------------------------------------------------------------

Common Stock for each RSU for which the restrictions have lapsed subject to
satisfaction of the Grantee’s tax withholding obligations as described herein.
All obligations of the Company under this Grant shall be subject to the rights
of the Company as set forth in the Plan to withhold amounts required to be
withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the RSUs by having shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state, and local tax liabilities.

The obligation of the Company to deliver Stock shall also be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee. The issuance of shares to the Grantee pursuant
to this Grant Letter is subject to any applicable taxes and other laws or
regulations of the United States or of any state having jurisdiction thereof.

 

8. Change of Control.

The provisions of the Plan applicable to a Change of Control shall apply to the
RSUs, and, in the event of a Change of Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan.

 

9. Grant Subject to Plan Provisions.

This grant is made pursuant to the Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Plan. The grant and payment of the RSUs are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
shares issued under the Plan, (c) changes in capitalization of the Company and
(d) other requirements of applicable law. The Committee shall have the authority
to interpret and construe the RSUs pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

 

10. No Service or Other Rights.

The grant of the RSUs shall not confer upon the Grantee any right to be retained
by or in the service of the Company and shall not interfere in any way with the
right of the Company to terminate the Grantee’s service at any time. The right
of the Company to terminate at will the Grantee’s service at any time for any
reason is specifically reserved.

 

11. No Shareholder Rights.

Neither the Grantee, nor any person entitled to receive payment in the event of
the Grantee’s death, shall have any of the rights and privileges of a
shareholder with respect to shares of Company Common Stock until certificates
for shares have been issued upon payment of the RSUs.



--------------------------------------------------------------------------------

12. Assignment and Transfers.

Except as the Committee may otherwise permit pursuant to the Plan, the rights
and interests of the Grantee under this Grant Letter may not be sold, assigned,
encumbered or otherwise transferred except, in the event of the death of the
Grantee, by will or by the laws of descent and distribution. In the event of any
attempt by the Grantee to alienate, assign, pledge, hypothecate, or otherwise
dispose of the RSUs or any right hereunder, except as provided for in this Grant
Letter, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the RSUs by notice to the Grantee, and the RSUs and all rights hereunder shall
thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Grant Letter may be
assigned by the Company without the Grantee’s consent.

 

13. Effect on Other Benefits.

The value of RSUs or any shares of Common Stock distributed to the Grantee with
respect to the RSUs shall not be considered eligible earnings for purposes of
any other plans maintained by the Company. Neither shall such value be
considered compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

 

14. Applicable Law.

The validity, construction, interpretation and effect of this instrument shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflicts of laws provisions thereof.

 

15. Notice.

Any notice to the Committee provided for in this Grant Letter shall be addressed
to it at ICT Group, Inc., 100 Brandywine Blvd., Newtown, PA 18940-4000,
Attention: Chief Financial Officer, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the records of the
Company or to such other address the Grantee may designate to the Company in
writing. Any notice provided for hereunder shall be delivered by hand, sent by
telecopy or telex or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage and registry being prepaid, in a post
office or branch post office regularly maintained by the United States Postal
Service.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Letter as of the Date of Grant.

 

ICT GROUP, INC. By:  

 

  John J. Brennan, Chairman

I hereby accept the award of Restricted Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all decisions and determinations of the Committee with respect to the
Restricted Units shall be final and binding.

 

 

 

 

Grantee